ORDER
PER CURIAM.
Robert Priester (Movant) appeals the denial of his Rule 24.035 motion after an evidentiary hearing. Movant contends the motion court erred in denying his post-conviction motion because counsel was ineffective in advising Movant that he did not have the option of filing a motion to withdraw his plea prior to sentencing, with the result that this opportunity was forfeited. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).